{¶ 34} I concur with the majority that there are questions of fact which need to be resolved by the jury. Those questions are whether appellant had entered onto the road way from the berm, thus gaining the presumptive right of way over someone turning left, and, if so, whether appellant was operating her motor vehicle using ordinary care. *Page 9 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Delaware County, Ohio is reversed and the matter is remanded to said court for further proceedings consistent with this opinion. *Page 1